t c memo united_states tax_court joseph t hayes and marilyn hayes petitioners v commissioner of internal revenue respondent docket no 7699-02l filed date joseph t hayes and marilyn hayes pro sese theresa g mcqueeney for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioners seek review of an appeals_office determination sustaining a proposed levy unless otherwise indicated section references are to the internal_revenue_code as amended findings_of_fact the parties have stipulated most of the relevant facts which we incorporate herein by this reference when petitioners filed their petition they resided in flushing new york tax_year on their joint form_1040 u s individual_income_tax_return for form_1040 petitioners reported a dollar_figure amount due but made no remittance with their return respondent assessed the amount reported on the return on date respondent levied petitioner husband’s retirement account and applied the proceeds to satisfy petitioners’ then-outstanding balance and to generate a dollar_figure refund after an examination respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioners’ federal_income_tax liability petitioners did not petition the tax_court to redetermine the deficiency on date respondent assessed the dollar_figure additional tax tax_year on their joint form_1040 for petitioners reported a dollar_figure amount due but made no remittance with their return respondent assessed the amount reported on the return the refund was apparently attributable to certain payments that had been made on petitioners’ account after the return was filed but before the levy proceeds were applied after an examination respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioners’ federal_income_tax for petitioners did not petition the tax_court to redetermine the deficiency on date respondent assessed the dollar_figure additional tax tax_year on their joint form_1040 for petitioners reported total_tax of dollar_figure withholding credits of dollar_figure an estimated_tax penalty of dollar_figure and an amount due of dollar_figure petitioners remitted the dollar_figure with their return however respondent applied this payment against petitioners’ outstanding balance and assessed the amount reported on their return plus penalties and interest collection action on date respondent issued to petitioners a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing for the tax years and petitioners requested and received the referenced hearing on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed levy opinion if a taxpayer fails to pay any federal_income_tax liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the taxpayer's property sec_6331 upon request the taxpayer is entitled to an administrative hearing before the appeals_office of the internal_revenue_service sec_6330 if dissatisfied with the appeals_office determination the taxpayer may seek judicial review in the tax_court or a federal district_court as appropriate sec_6330 respondent’s position before trial as reflected in his pretrial memorandum was that petitioners had never paid the dollar_figure amount due as shown on their joint return at the commencement of trial respondent’s counsel stated that as she was reviewing respondent’s transcripts of petitioners’ accounts in preparation for trial she had discovered that it appears as though the taxpayer sent in his return with a payment of dollar_figure we’re not sure as to why but that payment got applied to rather on the basis of all the evidence we have found as respondent’s counsel has suggested that petitioners remitted the dollar_figure payment with their return respondent has offered no explanation or justification for applying the dollar_figure remittance to respondent’s counsel represented that this matter could be resolved administratively after the trial we allowed the parties an opportunity to attempt to resolve this case administratively after a prolonged attempt to reach an offer_in_compromise the parties reported to the court that they were unable to reach any agreement petitioners’ account respondent has cited and we are aware of no authority for this action cf 263_f2d_885 3d cir we do not have any doubt that in the ordinary case where a taxpayer fills out his form makes out his check and sends them in that he intends the remittance to be in discharge of his liability and that the collector receives it in the same way 335_fsupp2d_1084 s d cal delivery of a check with a tax_return is generally sufficient to designate the payment toward the liability for the period of the return petitioners’ dollar_figure payment fully satisfied their tax_liability accordingly respondent’s proposed levy is not sustained insofar as it relates to petitioners’ tax_year petitioners have not challenged their underlying tax_liabilities for and at trial petitioner husband made a generalized request for relief from penalties and interest petitioners have not alleged however and the record does not reveal any basis for granting petitioners any relief in this regard with respect to their and tax years petitioners have not otherwise alleged and the record does not we are mindful that the secretary may credit an overpayment including interest thereon against any federal_income_tax liability of the person who made the overpayment sec_6402 petitioners however did not overpay their federal_income_tax liability suggest any reason why respondent’s proposed levy with respect to their and tax years should not proceed in light of the foregoing decision will be entered for respondent with respect to petitioners’ and tax years and for petitioners with respect to petitioners’ tax_year at trial respondent’s counsel suggested that as a result of moving petitioners’ dollar_figure payment from to petitioners’ balance would increase accordingly we note however that respondent’s proposed levy with respect to petitioners’ taxes does not presently encompass any liabilities resulting from reversal of the dollar_figure credit to petitioners’ account
